DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a CIP of application 16/352,439, which is now U.S. Patent No. 10,843,771.

Drawings
The replacement drawings were received on November 18, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Handley (US 9,156,526).
Handley discloses the same expansion deck system for a pontoon vessel as claimed, as shown in Figures 1-8, said system being comprised of first and second elongated mobile deck members, each defined as Part #14, and a fixed deck, defined as Part #16, with a frame assembly, as shown in Figures 6-7, having first and second sides with first and second elongated openings, where said first and second elongated deck members are telescopically engaged to said frame assembly, as shown in Figures 6-7, and are configured to transition between a retracted position, as shown in Figure 3, and an extended position, as shown in Figure 5.  Said frame assembly includes a hollow middle section, as shown in Figure 7, where said first and second elongated mobile deck members are selectively positioned within said hollow middle section of said frame assembly, as shown in Figure 6.  Said frame assembly further includes a plurality of braces, each defined as Part #22, which extend between said first and second sides of said frame assembly, as shown in Figures 6-7, where said frame assembly is positioned between said fixed deck and a plurality of pontoons, defined as Parts #18 and 20.  At least one sliding rail member that is in communication with each of said frame assembly and said first and second elongated mobile deck members is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




March 28, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617